Citation Nr: 1614940	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-46 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether a February 1971 rating decision that failed to award special monthly compensation (SMC) based on the loss of use of both feet should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from June 1969 to January 1971.  His decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona, that denied the above motion alleging CUE in the RO's February 1971 rating decision.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.

In March 2016, the Veteran submitted additional evidence in the form of a 1970 letter explaining the circumstances of the explosion that injured the Veteran as well as photographs reflecting the injuries sustained.  VA regulations require a remand for initial agency of original jurisdiction review of pertinent evidence submitted within 90 days of notification of certification of the appeal by the Board.  38 C.F.R. § 20.1304(a),(c) (2015).  This evidence was not submitted within 90 days of the November 20, 2105 notification of certification.  In any event, the evidence is not pertinent, because the only issue on appeal is whether the was CUE in a prior RO rating decision, and that determination, as discussed below, requires the Board to address how the extant law and regulations were applied to the facts and evidence as they were known at the time.  The additional evidence is therefore not pertinent to this appeal and does not require remand for initial AOJ review.  In so finding, the Board acknowledges the Veteran's statement as to how upset he is by the revelations in the letter and the severity of the injuries that he suffered as a result of the explosion.  The Board is, however, bound by the laws and regulations that apply to veterans claims, 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2015), and those rules require it to adjudicate the issue of CUE based on the facts as they were known at the time, not based on subsequently received evidence.
FINDINGS OF FACT

1.  In a February 1971 rating decision, VA, in pertinent part, awarded entitlement to SMC based on the loss of use of one foot.

2.  The correct facts, as they were known in February 1971 were accurately reported, and the statutory or regulatory provisions extant at the time, were correctly applied.
 
 3.  There was a tenable basis to support the RO's February 1971 determination and no outcome determinative error.


CONCLUSION OF LAW

The February 1971 rating decision that failed to award SMC based on the loss of use of both feet was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1131, 5109A, 7105 (West 2014); 38 C.F.R. § 3.104(a), 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In its February 1971 rating decision, VA, in pertinent part, awarded entitlement to SMC based on the loss of use of one foot.  In challenging the determination, the Veteran essentially asserts that VA should have awarded SMC based on the loss of use of both feet.  In support of his CUE motion, the Veteran has referenced the findings of Physical Evaluation Board Proceedings, dated November 24, 1970, that were of record at the time of the February 1971 rating decision, and that had shown a 100 percent disability percentage was recommended based on combat injury described as: "anatomical loss of right leg, with severe impairment of function of the left lower extremity due to malunion of fracture of the femur, tibia, and fibula, with paralysis of post tibial nerve, marked limitation of motion of knee and ankle, with soft tissue loss due to booby trap fragment wounds, rated as loss of use of both feet.  (MD BD Diag 1, 2, 3, 4, 5, 6, & 7; War Sum; Xray reports; Photos)." 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a);  see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is CUE present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14. 

As a threshold matter, the Board finds that the argument advanced by the Veteran alleges CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393 (2006).  The Board will, therefore, adjudicate the merits of his appeal.

VA regulations applicable at the time of the February 1971 rating decision provided the criteria for the loss of use of the hand or foot in 38 C.F.R. § 4.63 as follows:  

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis. 

(a)  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of  31/2 inches or more, will be taken as loss of use of the hand or foot involved.

(b)  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 4.63 (1971).

The February 1971 rating decision addressed the evidence of record including the Veteran's available service and post-service treatment records.  At the time of the February 1971 decision, the rating board was also permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that under the law and regulations in effect at that time, the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the February 1971 determination and, as a signatory of the determination, affirmed his agreement with the finding that the Veteran sustained multiple fragment wounds in April 1970 involving both lower extremities, resulting in a fracture of the left tibia and fibula with partial peroneal nerve involvement; as well as right knee disarticulation; and that the Veteran warranted a 100 percent disability rating for the residuals of multiple shell fragment wounds of both lower extremities with above-the-knee amputation on the right, and SMC based on the anatomical loss of one foot.  Significantly, the Court has long held, and recently reaffirmed, that, during the time period when RO rating board included physicians, the RO was not prohibited from relying on its own medical judgment.  See Hime v. McDonald, __ Vet. App. __, No. 14-3215, 2016 WL 852792 (Mar. 3, 2016); MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); affirmed MacKlem v. Shinseki, 446 Fed. Appx. 310 (Fed. Cir. 2012); Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995).  Given this principle, the allegation that the February 1971 rating board improperly weighed and evaluated the medical evidence cannot satisfy the stringent criteria for establishing CUE, see Baldwin  v. West, 13 Vet. App. 1, 5 (1999), Damrel v. Brown, 6 Vet. App. 242, 246 (1994), where there was a tenable basis for the determination.  Here, the RO determined that, while the right lower extremity underwent above the knee amputation, the left lower extremity symptoms, including fracture of the left tibia and fibula with peritoneal nerve involvement, did not rise to the level of loss of use of the foot as defined in 38 C.F.R. § 4.63 (1971).  There is no basis in the evidence for the Board to find that this conclusion contained an outcome determinative error.

The Board recognizes that the Veteran asserts that because the Physical Evaluation 
Board had determined that his injuries should be rated as "loss of use of both feet" he should have been awarded SMC based upon the loss of use of both feet at the time of the February 1971 rating decision.  However, while the Physical Evaluation Board may have determined that the Veteran exhibited a loss of use of both feet for its purposes, this finding did not necessarily meet the criteria required by VA regulation under 38 C.F.R. § 4.63 in effect in 1971 as set forth above.

While the RO did not specifically provide a detailed explanation as to why it was determined that the criteria of 38 C.F.R. § 4.63 were not met as to the Veteran's right foot, prior to February 1990, VA regional offices were not required to provide a statement of reasons or bases for their decisions, and the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that RO decisions prior to that date are presumptively valid, even in the absence of such discussion.  King v. Shinseki, 26 Vet. App. 433, 439 (2014) (citing Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004); Eddy v. Brown, 9 Vet. App. 52, 58 (1996)).  Accordingly, absent evidence to the contrary and consistent with the holdings of the Court, the Board must presume the RO considered all evidence then of record as well as the laws and regulations in existence at that time.

The Board is sympathetic to the arguments raised by the Veteran, who sustained injuries of the most severe nature during his combat service.  As noted above, however, the Board is bound by VA laws and regulations with regard to CUE motions, which place a particularly high burden on appellants, a burden which has not been met in this case for the above reasons.  King, 26 Vet. App. at 442 ("Revision of a final Board or regional office decision is an extraordinary event").

In sum, based upon the evidence existing at the time of the February 1971 rating decision, the Board finds that the correct facts, as they were known at that time, were before the adjudicator, and that the statutory and regulatory provisions extant at the time were correctly applied, with no outcome determinative error made by the rating board.  Thus, the Board finds that there was no CUE in the February 1971 rating decision and the CUE motion must be denied.  The benefit of the doubt doctrine is not for application.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).

ORDER

The February 1971 rating decision that failed to award SMC based on the loss of use of both feet does not contain CUE; the appeal is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


